UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                   Chapter 13
Fernando Saillant,
                                                                   Case No. 19-41807-CEC
                           Debtor(s).
------------------------------------------------------------x

        ORDER TO SHOW CAUSE WHY DEBTOR’S COUNSEL SHOULD NOT BE
       SANCTIONED FOR FAILURE TO PROVIDE ADEQUATE REPRESENTATION
                             TO THE DEBTOR

        WHEREAS, on March 28, 2019, Fernando Saillant (the “Debtor”) filed a voluntary
petition for relief under Chapter 13 of the Bankruptcy Code; and

      WHEREAS, the Debtor is represented by Frances Newman Ruiz, Esq. of Ruiz Law
Group PC Esq. (“Debtor’s Counsel”); and

       WHEREAS, the Disclosure of Compensation of Attorney for Debtor pursuant to
11 U.S.C. § 329 and Bankruptcy Rule 2016(b) (Official Form 2030) states that the Debtor’s
Counsel received no compensation in connection with this bankruptcy case;

      WHEREAS, on May 16,2019, the Chapter 13 Trustee filed a motion (the “Trustee’s
Motion”) to dismiss the above-captioned case for, among other things, the failure to provide
mandatory disclosures and to appear at the initial 341 meeting of creditors; and

       WHEREAS, on June 20, 2019, a hearing on the Trustee’s Motion was held, at which the
Debtor appeared, but there was no appearance by Debtor’s Counsel; and

       WHEREAS, the Debtor stated on the record that he paid the Debtor’s Counsel $7,000 in
connection with this case; and

        WHEREAS, on July 1, 2019, the Court issued an order dismissing the case and retaining
jurisdiction to determine the imposition of sanctions against Debtor’s Counsel;

       WHEREAS, the Debtor has six prior bankruptcy cases, all of which were dismissed
(Case Number(s): 00-13723-lts; Dismissed 08/21/00; 01-10169-cec; Dismissed 07/20/01; 01-
22714-cec; Dismissed 02/21/02; 02-13723-cec; Dismissed 08/12/02; 17-40310-cec; Dismissed
07/12/17; 18-45207-cec; Dismissed 01/07/19); and

        WHEREAS, the Debtor’s Counsel represented the Debtor in Case No. 18-45207-CEC
(the “2018 Case”); and
       WHEREAS, in the 2018 Case, on December 27, 2018, the Court issued an order granting
510 Marion St. LLC in rem relief from the stay pursuant to 11 U.S.C. § 362(d)(4) with respect to
property located at 510 Marion Street, Brooklyn, NY 11233 [Block 1522, Lot 38];

       NOW, THEREFORE, IT IS

         ORDERED, that the Debtor’s Counsel shall appear on July 16, 2019 at 1:00 p.m. (the
“Hearing”) in Courtroom 3529 at the United States Bankruptcy Court for the Eastern District of
New York, 271-C Cadman Plaza East, Brooklyn, NY 11201, and show cause why the Debtor’s
Counsel should not be sanctioned pursuant to 11 U.S.C. § 105(a) and Bankruptcy Rule 2017 for
failure to provide adequate representation to the Debtor, and why the Court should not order the
return of fees paid in connection with this case; and it is further

       ORDERED, that failure to comply with this order shall be additional grounds for
sanctions.




                                                             ____________________________
 Dated: Brooklyn, New York                                           Carla E. Craig
        July 11, 2019                                        United States Bankruptcy Judge
